Case 8:19-cv-00710-MSS-TGW Document 241 Filed 12/02/20 Page 1 of 3 PageID 7037




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

    UMG RECORDINGS, INC., et al.,

           Plaintiffs,

                   v.                                      Case No. 8:19-cv-00710-MSS-TGW

    BRIGHT HOUSE NETWORKS, LLC,

           Defendant.

                MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANT

           Pursuant to Local Rule 2.03, Thomas Patrick Lane respectfully requests leave to

    withdraw as counsel of record for Defendant Bright House Networks, LLC.

           1.      Mr. Lane is leaving employment with the firm Winston & Strawn LLP.

           2.      Withdrawal is proper under Fla. R. Prof. Conduct 4-1.16(b)(1) because it can

    be accomplished without any material adverse effect on the Defendant’s interests. Defendant

    will continue to be represented by:

                   a.     Winston & Strawn LLP attorneys Michael S. Elkin, Jennifer A.

           Golinveaux, Erin R. Ranahan, and Michael L. Brody; and

                   b.     Quinn Emanuel Urquhart & Sullivan, LLP attorneys Andrew H.

           Schapiro, Charles Verhoeven, David Eiseman, Jessica Rose, Allison Huebert, Linda

           Brewer, and Todd Anten; and

                   c.     Gunster, Yoakley & Stewart, P.A. attorneys William J. Schifino Jr.,

           John A. Schifino, and Ryan Lee Hedstrom.

           3.      Mr. Lane has provided advance notice of this Motion to Withdraw to the clients.

    Mr. Lane has also conferred with counsel for Plaintiffs, who do not oppose this motion.



                                                      1
Case 8:19-cv-00710-MSS-TGW Document 241 Filed 12/02/20 Page 2 of 3 PageID 7038




           4.      Accordingly, Mr. Lane respectfully requests entry of an order granting leave to

    withdraw as counsel and relieving him of any further responsibility in this matter, with the

    attorneys listed in paragraph 2 remaining counsel of record for the Defendant.



     Dated: December 2, 2020                           Respectfully submitted,

                                                       s/ Erin R. Ranahan
     Andrew H. Schapiro (pro hac vice)                 Erin R. Ranahan (pro hac vice)
     QUINN EMANUEL URQUHART &                          WINSTON & STRAWN LLP
     SULLIVAN, LLP                                     333 S. Grand Avenue
     191 N. Wacker Drive, Suite 2700                   Los Angeles, CA 90071
     Chicago, IL 60606                                 (213) 615-1933 (telephone)
     (312) 705-7400 (telephone)                        (213) 615-1750 (facsimile)
     Email: andrewschapiro@quinnemanuel.com            E-mail: eranahan@winston.com
     Charles K. Verhoeven (pro hac vice)               Michael S. Elkin (pro hac vice)
     David Eiseman (pro hac vice)                      WINSTON & STRAWN LLP
     QUINN EMANUEL URQUHART &                          200 Park Avenue
     SULLIVAN, LLP                                     New York, NY 10166
     50 California Street, 22nd Floor                  (212) 294-6700 (telephone)
     San Francisco, CA 94111                           (212) 294-4700 (facsimile)
     (415) 875-6600 (telephone)                        E-mail: melkin@winston.com
     Email: charlesverhoeven@quinnemanuel.com
     Email: davideiseman@quinnemanuel.com              Jennifer A. Golinveaux (pro hac vice)
                                                       WINSTON & STRAWN LLP
     GUNSTER, YOAKLEY & STEWART, P.A.                  101 California Street, 35th Floor
     William J. Schifino, Jr.                          San Francisco, CA 94111-5840
     Florida Bar Number 564338                         (415) 591-1506 (telephone)
     John A. Schifino                                  (415) 591-1400 (facsimile)
     Florida Bar Number 0072321                        E-mail: jgolinveaux@winston.com
     401 E. Jackson St., Ste. 2500
     Tampa, FL 33602                                   Michael L. Brody (pro hac vice)
     (813) 228-9080 (telephone)                        WINSTON & STRAWN LLP
     (813) 228-6739 (facsimile)                        35 W. Wacker Drive
     E-mail: wschifino@gunster.com                     Chicago, IL 60601-9703
     E-mail: jschifino@gunster.com                     (312) 558-5600 (telephone)
                                                       E-mail: mbrody@winston.com

                                                       Counsel for Defendant
                                                       Bright House Networks, LLC




                                                      2
Case 8:19-cv-00710-MSS-TGW Document 241 Filed 12/02/20 Page 3 of 3 PageID 7039




                                   CERTIFICATE OF SERVICE

           I certify that on December 2, 2020, a true and correct copy of the foregoing was filed

    with the Court via CM/ECF which will send a notice of electronic filing to the parties of record.

                                                    s/ Erin R. Ranahan
                                                    Erin R. Ranahan




                                                       3
